Jones, J.
The court found that the stream in question was a natural watercourse which had for years flowed *366through defendant’s land and emptied into Pigeon creek; that for more than twenty years before the commencement of the a'ction, and before the obstruction, the watercourse, fed by springs, had run in a well defined channel protected by natural banks, and that no part of the natural watercourse had flowed through or upon the land of plaintiffs; that defendant built a dam and diverted the water in such a way as to flow on plaintiffs’ land; that plaintiffs with defendant’s consent dug a ditch on their own and defendant’s land for the purpose of carrying the water, to Pigeon creek; and that defendant then diverted the water from this ditch so that it flowed onto plaintiffs’ land a little farther north; that but for the diversion caused by defendant the water would not flow upon the land of plaintiffs but would-follow the natural watercourse across the land of defendant to Pigeon creek; that as a result of the dam made by defendant the watercourse had, below the dam, become filled with rocks, brush, sand, dirt, and gravel which it would be necessary to remove in order to permit the water, to flow in its natural course; and that as a result of these unlawful diversions the corn of plaintiffs had been damaged in the sum of $360.
Defendant denied that he had ever made or authorized the building of the dam in question and claimed that the water changed its course through natural causes. But there is the positive testimony of one witness that he saw defend- , ant digging a ditch in the spring of 1920 leading into plaintiffs’ cornfield, and that he saw defendant at different times during that year damming up the water in the old ditch so as to throw it through the • ditch he had dug, directly into plaintiffs’ cornfield. There was evidence by other witnesses tending to show that the obstruction had been artificially made by the use of trees which had been cut, and by brush. It seems reasonably clear that the defendant was the only person who would be benefited by the change which was made. The trial court had a far better opportunity than *367this court to pass upon the demeanor of witnesses and their credibility, and we see no reason to overrule' the findings of fact on this subject.
The testimony showed that during times of dry season and drought the stream did not flow to Pigeon creek. But it also showed that for many years it had flowed with a well defined bed and banks and usually discharged into Pigeon creek.
It is argued by appellant’s counsel that the court erred in its finding that there was a natural watercourse; that the bed and channel were principally caused by surface water and that the springs were really part of the drainage system of the ravine through which the water flowed; and that it was a case of mere surface-water drainage from which defendant had the right to protect himself.
It is well settled- in this state that where a stream usually flows in a particular direction, having a bed, sides, or banks, and discharges into some other stream or body of water, it is a natural watercourse. The stream does not lose its character although it passes over intervening low land where it spreads out, having no well defined banks, but again forms a channel passing into another stream or body of water. Many cases are collected in a decision by Mr. Justice Orton in which the requisites of a watercourse are discussed. Case v. Hoffman, 84 Wis. 438, 54 N. W. 793.
It is urged that most of the damage to plaintiffs was caused by surface water flowing'along the bed of the stream and that defendant had the right to expel the surface water from his own land. But there was evidence that before the obstruction there was never any surface water overflowing, the land of plaintiffs where the cornfield was located. There was evidence from which the court could properly find that both the water coming from the springs and the surface water were diverted by the acts of defendant from their natural course and thrown upon the land of plaintiffs.
We consider the instant case clearly distinguishable from *368those cited and relied on by defendant: cases where it was held that by building embankments or otherwise the owner of land may obstruct the natural flow of mere surface water and prevent its coming within his boundaries. It is unnecessary here to decide whether, the plaintiffs would have had a remedy for the diversion of mere surface water if there had been no natural watercourse under the rules laid down in the following cases, cited by defendant’s counsel: Shaw v. Ward, 131 Wis. 646, 111 N. W. 671; Clauson v. C. & N. W. R. Co. 106 Wis. 308, 82 N. W. 146; Lessard v. Stram, 62 Wis. 112, 22 N. W. 284; O’Connor v. Fond du Lac, A. & P. R. Co. 52 Wis. 526, 9 N. W. 287; Eulrich v. Richter, 37 Wis. 226; Hoyt v. Hudson, 27 Wis. 656.
The natural desire of landowners to rid themselves of surface waters collected in ponds has been a fruitful cause ■of litigation in this state. But there has been little question of the general rule that, while the upper owner may make reasonable use of a stream funning through his land, the lower owner has the right to have the water, of a stream flow down to his land as it is wont to run. On the other hand, the lower owner has no right to so change or obstruct the stream in a natural watercourse as to cause damage to adjoining.proprietors. 27 Ruling Case Law, 1091, 1095.
The trial court held that the stream in question was a natural watercourse; that the defendant had so changed its course as to cause damage to plaintiffs, and that it was no defense that surface water had mingled with the natural stream. With this conclusion we agree.
Some claim was made that plaintiff was estopped from recovering damages because with the consent of defendant he had dug a ditch on defendant’s land to prevent the overflowing of his own land. There would be more force in this contention if defendant had not later made such changes as to renew the overflow and render futile this attempt of' plaintiff'to prevent the damage. In our opinion there was no estoppel.
*369As part of the conclusions of law the court found that plaintiffs were entitled to judgment requiring defendant to restore the natural watercourse to its condition before the diversion and restraining him from further diverting the stream to plaintiffs’ damage. It is claimed by defendant that by digging the ditch on defendant’s land with.his consent plaintiffs had acquiesced in and so delayed to assert their claim as to waive any right to a mandatory injunction.
Such an injunction was the only adequate remedy to prevent future damage. Plaintiffs did not acquiesce in the conduct of defendant which had made the effort to prevent the overflow ineffective, and we do not consider that the plaintiffs should be barred from asserting their right because they had attempted, without litigation, to protect their property.
By the Court. — Judgment affirmed.